DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application

This Office Action is in response to Applicant's amendments and arguments filed on 02/25/2021. Claims 1 and 3-20 are pending for this examination.


Acknowledgement

Applicant’s arguments have been fully considered and are persuasive. The 35 USC rejection of the claims has been withdrawn.
Claim 16 has been amended.
In light of the amendment objection to claim 16 has been withdrawn. 


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 


Authorization for examiner’s amendment was given in an interview with Mr. Jeffery Cameron, Reg. No. 43,527 on 03/18/2021 to obviate any potential 35 U.S.C. 103 issues and put the case in condition for allowance.

The Claims as amended are presented below.

IN THE CLAIMS:

Please amend claims 1 and 12.

The listings of claims below will replace all prior versions, and listings, of claims in the application as follows:
1. (Currently Amended) A system for parallel firmware upgrade of a plurality of system devices, comprising:
a gateway device coupled to a mesh network, the gateway device having memory storing computer-executable instructions and a processor that executes the computer-executable instructions to divide a firmware upgrade into a first divided part and a second divided part;
a plurality of system devices in the mesh network including a first system device and a second system device, the plurality of system devices each having memory storing computer-executable instructions and a processor:
the gateway device transmitting:
a first part of the divided firmware upgrade to the first system device within a first predefined time frame of a plurality of predefined time frames using time division multiplexing; and 
a second part of the divided firmware upgrade to the second system device within the first predefined time frame of the plurality of predefined time frames using time division multiplexing;
the first system device transmitting in response to receiving the first part of the divided firmware upgrade, the first part of the divided firmware upgrade to the second system device; 
the second system device transmitting in response to receiving the second part of the divided firmware upgrade, the second part of the divided firmware upgrade to the first system device;
wherein the plurality of system devices utilize time division multiplexing to send and receive the first divided part and the second divided part of the firmware upgrade simultaneously, within predefined time frames; and
the plurality of system devices upgrading using the received first part and the second part of the divided firmware upgrade once all parts of the firmware upgrade have been received.

12. (currently amended) A method for parallel firmware upgrade of a plurality of system devices in a mesh network and reducing overall time for upgrading the system devices, comprising:
dividing, by a gateway device, a firmware upgrade into a first divided part and a second divided part;
transmitting, by the gateway device, the first divided part to a first system device of the plurality of system devices within a first predefined time frame of a plurality of predefined time frames using time division multiplexing and the second divided part to a second system device of the plurality of system devices within the first predefined time frame of the plurality of predefined time frames using time division multiplexing;
transmitting, by the first system device, the first divided part to the second system device after receiving the first divided part of the firmware upgrade from the gateway device;
transmitting, by the second system device, the second divided part to the first system device after receiving the second divided part of the firmware upgrade from the gateway device;
receiving, by the plurality of system devices, the first divided part and the second divided part of the firmware upgrade in parallel utilizing time division multiplexing to send and receive the first divided part and the second divided part of the firmware upgrade simultaneously within predefined time frames; and
upgrading, by the plurality of system devices, the plurality of system devices with the received firmware upgrade.

Allowance
Claims 1, and 3-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reason for allowance: 

The closest prior art of record, Gilles Picard (hereinafter Picard, Patent No.: US 8,787,210), Ireland (hereinafter Ireland, Patent No.: US 7,164,368) and rkris2013 (“Over the air firmware upgrade in the WiSense mesh network”, 2013, published by Wisense) taken either singly and/or in combination with other cited prior arts, do not teach or render obvious the invention as recited in the independent claims. More specifically, when taken in the context of the claim as a whole, the prior arts do not teach the limitations of: 

Claim 1: 
... 
“the gateway device transmitting:
a first part of the divided firmware upgrade to the first system device within a first predefined time frame of a plurality of predefined time frames using time division multiplexing; and 
a second part of the divided firmware upgrade to the second system device within the first predefined time frame of the plurality of predefined time frames using time division multiplexing;
the first system device transmitting in response to receiving the first part of the divided firmware upgrade, the first part of the divided firmware upgrade to the second system device; 
the second system device transmitting in response to receiving the second part of the divided firmware upgrade, the second part of the divided firmware upgrade to the first system device;
wherein the plurality of system devices utilize time division multiplexing to send and receive the first divided part and the second divided part of the firmware upgrade simultaneously, within predefined time frames; and
the plurality of system devices upgrading using the received first part and the second part of the divided firmware upgrade once all parts of the firmware upgrade have been received.”

Claims 12 and 16 have substantially similar claim limitations as above.

Picard teaches mesh network and broadcasting firmware blocks to end point in the mesh network. Ireland teaches peer-to-peer software update distribution. Rkris2013 teaches over the air firmware upgrade in wireless mesh network. However, none of the above mentioned prior arts teach the claim limitations as shown above.

As prior arts of record do not teach and/or suggest these claimed limitations, the independent claims 1, 12 and 16 are allowed because they include the above limitations. The remaining pending claims are allowed because they are dependent on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN M MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on 12:00PM-9:00PM Eastern. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        March 18, 2021